DETAILED ACTION
This communication is in response to the claims filed on 11/06/2019.
Application No: 16/611,267.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Sue Hakim on September 07, 2022.

The claims have been amended as follows:
The following listing of claims replaces all prior listings of claims in this application.

LISTING OF CLAIMS

(Currently Amended) A method of calling an elevator, the method comprising:
detecting, using a door lock, at least one status parameter of a door and the door lock operably associated with the door;
transmitting, using the door lock, the at least one status parameter to a remote device;
determining, using the remote device, whether to call an elevator in response to the at least one status parameter;
transmitting, using the remote device, an elevator call request to a controller when it is determined to call an elevator; 
moving, using the controller, an elevator to a floor where the door lock is located;
detecting a distance parameter between the remote device and the door lock;
determining an estimated time of arrival in response to the at least one status parameter and distance parameter; and 
adjusting movement of the elevator in response to the estimated time of arrival. 

(Cancelled).

(Original) The method of claim 1, wherein:
the at least one status parameter comprises: 
a door status parameter depicting whether the door is open or closed; and 
a lock status parameter depicting whether the door lock is engaged or disengaged.

(Original) The method of claim 3, wherein:
the door status parameter further depicts a period of time that the door is opened or closed; and
the lock status parameter further depicts a period of time that the door lock is engaged or disengaged.

(Original) The method of claim 1, wherein:
the remote device is a user mobile device.

The method of claim 5, wherein:
the at least one status parameter comprises: 
a door status parameter depicting whether the door is open or closed; and 
a lock status parameter depicting whether the door lock is engaged or disengaged.

(Original) The method of claim 6, wherein:
the door status parameter further depicts a period of time that the door is opened or closed; and
the lock status parameter further depicts a period of time that the door lock is engaged or disengaged.

 (Cancelled).

(Cancelled). 

(Original) The method of claim 5, further comprising:
detecting a motion parameter of the user mobile device; and
verifying the determination to call an elevator in response to the motion parameter.

(Original) The method of claim 10, further comprising:
determining an estimated time of arrival in response to the at least one status parameter and motion parameter; and
adjusting movement of the elevator in response to the estimated time of arrival.

(Original) The method of claim 5, further comprising:
generating a pop-up through a user interface on the user mobile device when the user mobile device determines to call elevator;
receiving a user input through the user interface; and
verifying the determination to call an elevator in response to the user input.

(Original) The method of claim 1, wherein:
the remote device is a second door lock.

(Original) The method of claim 1, further comprising:
determining, using the remote device, a destination floor for the elevator, wherein destination floor is determined in response to at least one of a previous elevator call request, a time-of-day, and a selected schedule; and
transmitting, using the remote device, the destination floor to the elevator.

(Currently Amended) An elevator call system comprising:
a remote device application in communication with a door lock, the remote device application configured to: 
receivethe door lock; 
determine
a controller in communication with the remote device application, the controller configured to:
receive when it is determined to call an elevator;
move the elevator to a floor where the door lock is located; wherein 
the remote device application is configured to: 
detect a distance parameter between the remote device and the door lock; 
determine an estimated time of arrival in response to the at least one status parameter and distance parameter; and 
adjust movement of the elevator in response to the estimated time of arrival. 

(Cancelled).

(Original) The elevator call system of claim 15, wherein:
the at least one status parameter comprises: 
a door status parameter depicting whether the door is open or closed; and 
a lock status parameter depicting whether the door lock is engaged or disengaged.

(Original)The elevator call system of claim 17, wherein:
the door status parameter further depicts a period of time that the door is opened or closed; and
the lock status parameter further depicts a period of time that the door lock is engaged or disengaged.

(Original)The elevator call system of claim 15, wherein:
the remote device is on a user mobile device.

(Original)The elevator call system of claim 19, wherein:
the at least one status parameter comprises: 
a door status parameter depicting whether the door is open or closed; and 
a lock status parameter depicting whether the door lock is engaged or disengaged.

*** 

Reasons for allowance 
Claims 1, 3-7, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
A method of calling an elevator, the method comprising:
detecting, using a door lock, at least one status parameter of a door and the door lock operably associated with the door;
transmitting, using the door lock, the at least one status parameter to a remote device;
determining, using the remote device, whether to call an elevator in response to the at least one status parameter;
transmitting, using the remote device, an elevator call request to a controller when it is determined to call an elevator; 
moving, using the controller, an elevator to a floor where the door lock is located;
detecting a distance parameter between the remote device and the door lock;
determining an estimated time of arrival in response to the at least one status parameter and distance parameter; and 
adjusting movement of the elevator in response to the estimated time of arrival. 
 
 
 The representative claim 15 distinguish features are underlined and summarized below: 
An elevator call system comprising:
a remote device application in communication with a door lock, the remote device application configured to: 
receive
determine
a controller in communication with the remote device application, the controller configured to:
receive
move the elevator to a floor where the door lock is located; wherein 
the remote device application is configured to: 
detect a distance parameter between the remote device and the door lock; 
determine an estimated time of arrival in response to the at least one status parameter and distance parameter; and 
adjust movement of the elevator in response to the estimated time of arrival. 

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Sakurai, Mäkinen and SARJANEN teaches following:
 	Sakurai (US 20080196979 A1) teaches a control system for elevators controls the operations of a plurality of elevator apparatuses. The elevator apparatuses have cars and elevator doorways provided at each landing floor. The control system for the elevators is equipped with a landing call registration device, a landing call automatic registration portion, a response selection portion, a passenger traveling time period calculation portion, and an opening/closing control portion. The landing call registration device is provided at the landing floor to be operable at the landing floor. The landing call automatic registration portion sets as a car call floor the landing floor whose landing call registration device is operated, and makes a car call registration for stopping one of the cars at the car call floor. The response selection portion selects as a selected elevator that one of the elevator apparatuses which responds to the car call registration, based on information from the elevator apparatuses and information from the landing call automatic registration portion. The passenger traveling time period calculation portion sets as a selected doorway that one of the elevator doorways of the selected elevator, which is provided at the car call floor, based on information from the response selection portion, and calculates a passenger traveling time period corresponding to the selected doorway. The opening/closing control portion controls opening/closing operations of the selected doorway based on information from the selected elevator and information from the passenger traveling time period calculation portion.

Mäkinen (WO 2015036653 A1) teaches offline electric locks are locks that do not have data communication connection. Log-information collected by such locks may be transmitted to an access control system by using a mobile device used as a key to transmit the collected log- information from a lock to an access control system. In addition to log- information also other information, such as battery charge level, may be trans-mitted to an access control system. These functionalities may be combined with other features, such as calling an elevator as a response to opening a lock. 
 
SARJANEN (WO 2008116963 A1) teaches method, computer program and system for estimating the walking time of a passenger in a destination floor elevator system. The passenger gives a destination call with a destination call device, after which an elevator is allocated to the passenger on the basis of the call given and the passenger is notified about the aforementioned allocation by means of the destination call device. The walking time of the passenger to the elevator is dynamically estimated and the elevator system is controlled dynamically on the basis of the estimated walking time.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 determining, using the remote device, whether to call an elevator in response to the at least one status parameter;
transmitting, using the remote device, an elevator call request to a controller when it is determined to call an elevator; 
moving, using the controller, an elevator to a floor where the door lock is located;
detecting a distance parameter between the remote device and the door lock;
determining an estimated time of arrival in response to the at least one status parameter and distance parameter; and 
adjusting movement of the elevator in response to the estimated time of arrival. 


Sakurai teaches a control system for elevators controls the operations of a plurality of elevator apparatuses; but failed to teach one or more limitations including, 
determining, using the remote device, whether to call an elevator in response to the at least one status parameter;
transmitting, using the remote device, an elevator call request to a controller when it is determined to call an elevator; 
moving, using the controller, an elevator to a floor where the door lock is located;
detecting a distance parameter between the remote device and the door lock;
determining an estimated time of arrival in response to the at least one status parameter and distance parameter; and 
adjusting movement of the elevator in response to the estimated time of arrival. 

Mäkinen and SARJANEN alone or in combination failed to cure the deficiency of Sakurai.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for calling an elevator. Existing elevator controls require persons to walk over to the elevator and press an elevator call button to call an elevator. This process typically includes a long wait time before the elevator arrives at the floor after it was called. Further, according to one embodiment, If the user mobile device has determined that the person is on their way to an elevator bank to get an elevator then the user mobile device may request confirmation on the user mobile device or automatically transmit an elevator call request to the controller and the controller will call an elevator. The user mobile device may request confirmation through a pop-up within a user interface of the user mobile device . In the pop-up on the user mobile device may request for a person to confirm that they are actually heading to the elevator bank prior to transmitting an elevator call request. Thus reducing waiting time at the elevator doors.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645